Citation Nr: 9916294	
Decision Date: 06/14/99    Archive Date: 06/21/99

DOCKET NO.  97-03 546	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to an increased evaluation for psychoneurosis, 
anxiety reaction, with posttraumatic stress disorder, 
currently evaluated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G. R. Gleeson, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1942 to October 
1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 1996 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Detroit, Michigan (RO) which continued evaluation of the 
veteran's service-connected psychiatric disability (described 
for rating purposes as psychoneurosis, anxiety reaction, with 
posttraumatic stress disorder) as 10 percent disabling.  The 
veteran filed a Notice of Disagreement in March 1996, a 
statement of the case was issued in September 1996, and the 
veteran filed his substantive appeal (Form 9) in October 
1996.  The veteran testified at a personal hearing before the 
undersigned Board member in February 1998.  The case was 
remanded in April 1998 for additional development.  In a 
February 1999 rating decision, the RO increased the 
evaluation of the veteran's psychiatric disability to 30 
percent.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition has been obtained.

2.  The veteran's psychoneurosis, anxiety reaction, with 
posttraumatic stress disorder is productive of no more than 
definite impairment in ability to establish or maintain 
effective or favorable relationships and definite industrial 
impairment, nor is this disability productive of more than 
occasional decreases in work efficiency and intermittent 
periods of inability to perform occupational tasks.



CONCLUSION OF LAW

The criteria for entitlement to an evaluation in excess of 30 
percent for psychoneurosis, anxiety reaction, with 
posttraumatic stress disorder have not been met.  38 U.S.C.A. 
§ 1155 (West 1991); 38 C.F.R. § 4.132, Diagnostic Code 9411 
(1996); 38 C.F.R. § 4.130, Diagnostic Code 9411 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A.  Background

The veteran served in World War II in the Marine Corps in the 
Pacific theater, where he was wounded in an explosion.  He 
was hospitalized for several months at a Navy base hospital 
overseas, during which time he was exposed to frequent 
bombings, and he was later evacuated to a stateside hospital 
where he continued hospitalization for psychiatric problems 
resulting from combat experiences.  His citations include a 
Silver Star medal.  In December 1945, the veteran was granted 
service connection for psychoneurosis, anxiety.  Evaluation 
levels for this psychiatric disability have fluctuated over 
the years.  The last rating decision prior to the claim for 
an increased evaluation from which this appeal developed was 
issued in July 1976 and set the evaluation at 10 percent.  In 
September 1995, the veteran filed a claim for an increased 
evaluation for his nervous condition.

Until recently, the veteran had received only infrequent 
treatment for anxiety.  However, in the 1990's the veteran's 
symptoms increased significantly, prompting him to seek more 
frequent treatment.  At a January 1996 VA examination, the 
veteran reported that he had seen a psychiatrist about 15 
years after the war because of violent feelings he was 
having.  He did not seek psychiatric treatment again until 
late 1995, at the suggestion of his son, when he found he had 
become especially sensitive to war themes and was 
experiencing crying bouts.  At the time of the examination, 
he had been enrolled in an outpatient psychiatric program at 
the Ann Arbor, Michigan VA medical facility for a few months.  
He related that, of his war experiences, the only thing that 
bothered him was the last guy he killed on Christmas in New 
Britain in 1943 during a hand to hand combat incident.  He 
also stated that he was bothered by his feelings relating to 
the Battle of the Bulge, and that he bites his nails.  He had 
a steady work history, longstanding marriage, and no history 
of drug abuse, alcohol abuse, self harm, or mental 
hospitalization.  The veteran appeared mentally clear, 
emotionally controlled and normally oriented.  The examiner 
noted the veteran's superior physical fitness and grooming.  
The veteran was diagnosed with chronic, mild psychoneurosis 
and assigned a Global Assessment of Functioning (GAF) score 
of 85.

At a May 1997 VA examination, performed by the same examiner, 
the veteran also appeared to be in superior physical health, 
well-groomed, and outfitted with military insignia.  It was 
noted that after discharge from the Marines, the veteran 
later served as a petty officer in the Navy and a master 
sergeant in the Air Force, before leaving the military for a 
civilian career.  The veteran reported that he was having 
trouble sleeping, and had been awake from 11 p.m. to 4 a.m. 
the previous night, sitting, walking and chewing his fingers.  
He stated that he had a short fuse and had to control 
himself.  Whenever he travels he carries two registered 
handguns.  He once again reported his distress regarding his 
last combat incident in which he beat a Japanese soldier with 
his rifle butt.  He stated that he was taking antianxiety 
pills but did not know their names.  He reported that his 
wife was suspected of having Alzheimers, and therefore a 
great deal of his time was spent in going to doctors with 
her.  The report states that the veteran did not present with 
a clinically significant mood or intellectual condition, but 
had some controlled unhappiness.  He was again diagnosed with 
chronic, mild psychoneurosis and assigned a GAF score of 80.

In a personal hearing in February 1998, the veteran stated 
that he experiences outbursts of anger and lack of temper 
control, that he has had nightmares since service of combat 
incidents, and that he experiences depression.  He does not 
engage in many normal daily activities, except for caring for 
his wife.  The veteran testified that he had quit employment 
doing police work because he was afraid he would kill 
somebody.  He retired on disability pay from his last 
employment at Ford Motor Company due to a knee injury.  He 
had been attending group therapy twice a month and seeing a 
psychiatrist with increasing frequency at the Ann Arbor VA 
medical facility for approximately 2 years.  He was taking 
psychiatric medications but did not know their names.  The 
veteran testified that he could not sleep, he was nervous and 
shaky, and had nightmares involving the face of the soldier 
he killed in hand to hand combat.  He stated that he was 
involved with veteran's groups, but did not engage in many 
social activities, although this was partly due to his wife's 
Alzheimers.  He and his wife may get together with friends 
for pizza or similar gatherings.  War movies on television 
bother him.  He has trouble remembering little things like 
phone numbers or where he left his lighter.

Psychiatric treatment records dated March 1996 until June 
1996 document the veteran's participation in a combat 
veteran's support group as well as his personal psychiatric 
counseling sessions.  They also show that the veteran has 
been treated with a number of psychiatric medications, with 
some success in improvement in appetite, sleep patterns, 
concentration and memory.  Despite medication, the veteran 
continued to experience nightmares, mild paranoia, intrusive 
thoughts and occasional tearfulness.  His sleep problems 
abated but then returned.  The veteran's depression and 
anxiety increased with the decline of his wife's health and 
his psychiatric sessions focused on helping him deal with the 
changes in her personality due to dementia.  The veteran 
began to experience a fear of the death of his wife.  Despite 
his depression and concerns, the veteran maintained a 
"tough" demeanor in the nature of a military man.  He felt 
unable to discuss emotional issues with his family.  In April 
1998, the psychiatric clinic was contacted by the veteran's 
daughter-in-law who was concerned about the veteran's 
condition.  She reported that he had become more forgetful, 
was not eating or sleeping well, was tearful, and was not 
taking care of himself.  In a subsequent session, the veteran 
brushed off his family member's concerns.  In May 1998 it was 
noted that the veteran had lost over 20 pounds in recent 
months and that he was consumed with sadness over his wife's 
health.  He was not taking care of himself, could not be 
happy when she was so ill, and felt guilty that she was the 
one to become ill.  In June 1998, the veteran reported 
persistent painful recollections of World War II experiences, 
and guilt over the deaths of fellow soldiers.  In a June 1998 
group session entry, the veteran was reported to appear more 
tired and drawn at each session.  He was silent during the 
group meeting, whereas he usually was quite vocal.

The claims file contains a March 1998 opinion of the VA staff 
psychologist who facilitates the support group in which the 
veteran participates.  The psychologist states that the 
veteran started in the group in September 1995 and was also 
referred for a psychiatric evaluation for medication.  
According to the psychologist, the veteran is troubled by 
persistent intrusive memories of combat, is hyper-vigilant, 
and feels unsafe without a weapon.  He reportedly has startle 
reactions, is frequently anxious, tense, tremulous, shaky, 
and bites his nails until they bleed.  The examiner noted 
nightmares, poor sleep, and it was noted that the veteran 
must have a weapon nearby in order to sleep.  It was also 
reported that he suffers from mild paranoia, involving a 
vague feeling of danger, and fears dying, depression, memory 
interference, poor concentration, and poor appetite.  
Medication has reportedly helped his depression but not his 
post-traumatic disorder (PTSD) symptoms.  It was noted that 
the emotional burden of his wife's illness combined with his 
PTSD symptoms has kept him from engaging in his usual 
activities.

An August 1998 VA examination was performed at which the 
veteran reported that he spends his day caring for his wife, 
including preparation of her meals, monitoring her blood 
glucose levels, administering medications, and arranging for 
attention to her other needs.  She had recently returned home 
at the veteran's insistence after living in a nursing home 
for several months.  He did not subscribe to a newspaper or 
cable television because of financial constraints, and his 
time was all taken up in tending to his wife.  Subjectively, 
the veteran had insomnia due to interruptive dreams with 
combat content, as well as recurrent daytime thoughts about 
military service.  He felt "down in the dumps", and avoided 
any war movies.  He also did not follow through on his plan 
to visit the Vietnam Wall during his trip to D.C. to testify 
at his personal hearing because he was afraid of being 
overwhelmed with emotion.  He avoids crowds because he 
becomes wound up.  He had lost his temper recently and 
cracked a table.  He had difficulty concentrating and 
impaired memory.  The examiner observed that the veteran 
maintained adequate eye contact, was coherent, relevant and 
cooperative.  Speech was normal in pitch, volume and rate.  
He was not irrelevant, illogical or obscure.  He displayed a 
restricted range of affect and mildly depressed mood.  He had 
adequate personal hygiene.  He attempted to impress the 
examiner with his ability to function independently, but 
thereby revealed a state of denial of his dependent needs.  
The examiner had reviewed prior examination reports, and 
found it was clear that the veteran's psychological condition 
had worsened.  He appeared less alert and robust, more 
depressed and irritable and more socially withdrawn.  It was 
the examiner's opinion that while the veteran's symptoms fit 
within a diagnosis of Generalized Anxiety Disorder, the more 
appropriate diagnosis was that of PTSD.  Intrusive and 
disruptive combat memories were more evident in the veteran's 
life than ever before.  A GAF score of 58 was assigned.

B.  Analysis

The veteran contends that the evaluation assigned for his 
psychoneurosis, anxiety reaction, with posttraumatic stress 
disorder should be increased to reflect more accurately the 
severity of his symptomatology.  As a preliminary matter, it 
is noted that the veteran's claim alleges an increase in 
severity of the service-connected disability, and is 
therefore a well-grounded claim for an increased evaluation.  
See Caffrey v. Brown, 6 Vet. App. 377, 381 (1994); Proscelle 
v. Derwinski, 2 Vet. App. 629, 632 (1992).  In addition, the 
Board is satisfied that the record contains all evidence 
necessary for an equitable disposition of this appeal, and 
that the VA has fulfilled its duty to assist the veteran in 
developing the facts pertinent to his claim.

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the 
Schedule for Ratings Disabilities (rating schedule).  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.1, 4.2, 4.10 
(1998).  If two evaluations are potentially applicable, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
evaluation; otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (1998).  After careful consideration of the 
evidence, any reasonable doubt remaining is resolved in favor 
of the veteran.  38 C.F.R. § 4.3 (1998).  The veteran's 
entire history is reviewed when making a disability 
evaluation.  38 C.F.R. § 4.1 (1998).  However, the current 
level of disability is of primary concern.  See Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).

The Board notes that during the pendency of the veteran's 
claim, the regulations pertaining to evaluation of mental 
disorders were amended, effective November 7, 1996.  See 61 
Fed. Reg. 52695-52702 (1996) (presently codified at 38 C.F.R. 
§§ 4.125- 4.130 (1998) (hereinafter referred to as 
"current" regulations).  The United States Court of Appeals 
for Veterans Claims (Court) has held that "where the law or 
regulation changes after a claim has been filed or reopened 
but before the ... judicial appeal process has been 
concluded, the version most favorable to appellant should and 
... will apply unless Congress provided otherwise or 
permitted the Secretary of Veterans Affairs (Secretary) to do 
otherwise and the Secretary did so."  Karnas v. Derwinski, 1 
Vet. App. 308, 312-313 (1991).  The Court noted that this 
view comports with the general thrust of the duty-to-assist 
and the benefit-of-the-doubt doctrines.  Id.  In light of the 
foregoing, the Board will evaluate the veteran's psychiatric 
disability under both the current and former versions of the 
regulations, and apply the most favorable result to the 
veteran.

Under former regulations, a 30 percent evaluation is 
warranted when there is definite impairment in the ability to 
establish or maintain effective and wholesome relationships 
with people.  The psychoneurotic symptoms result in such 
reduction in initiative, flexibility, efficiency and 
reliability levels as to produce definite industrial 
impairment.  The next higher rating of 50 percent rating is 
warranted when the ability to establish or maintain effective 
or favorable relationships with people is considerably 
impaired.  By reason of psychoneurotic symptoms, the 
reliability, flexibility and efficiency levels are so reduced 
as to result in considerable industrial impairment.   
38 C.F.R. § 4.132, Diagnostic Code 9411 (1996).  With regard 
to the word "definite," in a precedent opinion, the General 
Counsel of VA concluded that "definite" is to be construed 
as "distinct, unambiguous, and moderately large in degree."  
It represents a degree of social and industrial 
inadaptability that is "more than moderate but less than 
rather large."  VAOPGCPREC 9-93 (Nov. 9, 1993).  The Board 
is bound by this interpretation of the term, "definite."  
38 U.S.C.A. § 7104(c).  

Because the veteran is retired, his level of industrial 
impairment, one of the factors under former regulations, is 
difficult to assess.  However, the recent VA examination and 
treatment records reveal that the veteran provides extensive 
care for his ill wife.  Thus, he is clearly capable of 
performing the tasks necessary in daily living.  He has 
recently neglected to pay appropriate attention to his own 
self-care, manifested by his weight loss, however this is 
attributed more to his concern over his wife's worsening 
condition than to his psychiatric symptoms.  With regard to 
his ability to maintain relationships, the record does not 
contain significant mention of the veteran's relations with 
family members or friends.  Although it is indicated that the 
veteran cannot confide his emotions to his children, this is 
attributed to his tough Marine mentality, and not to 
psychiatric disability.  It is clear that he has contact with 
his children, and there is no evidence of estrangement.  The 
record does not contain any instances of arguments or hostile 
encounters with family, friends or acquaintances.  The 
veteran appears to cooperate fully with others in his PTSD 
support group.  In the August 1998 VA examination, it was 
indicated that the veteran's psychiatric symptoms had 
increased beyond their prior characterization as mild.  
However, there was no indication that these symptoms had 
become more than moderate.  The veteran was given a GAF score 
of 58.  A 51-60 rating indicates "moderate difficulty in 
social, occupational, or school functioning."  Diagnostic 
and Statistical Manual of Mental Disorders 47 (4th ed. 1994).  
Taken as a whole, the evidence does not indicate a disability 
of greater severity than the "more than moderate but less 
than rather large" characterization of a 30 percent 
evaluation under former regulations.

According to the current regulations, as amended effective 
November 7, 1996, a mental disorder shall be evaluated 
"based on all the evidence of record that bears on 
occupational and social impairment rather than solely on the 
examiner's assessment of the level of disability at the 
moment of examination."  38 C.F.R. § 4.126(a) (1998).  Under 
the current regulations, a 30 percent evaluation is assigned 
if there is occupational and social impairment with 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such symptoms as:  
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, mild memory 
loss (such as forgetting names, directions, recent events).  
A 50 percent evaluation is assigned if there is occupational 
and social impairment due to such symptoms as:  flattened 
affect; circumstantial, circumlocutory, or stereotyped 
speech; panic attacks more than once a week; difficulty in 
understanding complex commands; impairment in short-term and 
long-term memory (e.g. retention of only highly learned 
material, forgetting to complete tasks); impaired judgment; 
impaired abstract thinking; disturbances of motivation and 
mood; difficulty in establishing and maintaining effective 
work relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411 
(1998).

After considering the evidence, the Board is unable to 
conclude that an evaluation in excess of 30 percent under 
current regulations is not warranted at this time.  The 
veteran does not manifest symptomatology which would support 
the next higher rating of 50 percent.  Although, on VA 
examination, the veteran had restricted range of affect and 
an impaired short-term memory, he did not exhibit the type of 
erratic speech, thought and behavior which would justify a 50 
percent evaluation.  Rather, the veteran's symptoms fit 
squarely within the 30 percent evaluation, including 
depressed mood, anxiety, suspiciousness, chronic sleep 
impairment, and mild memory loss.  The veteran is able to 
maintain adequate grooming habits and to perform a number of 
complex tasks in caring for his wife.  Moreover, it appears 
that a portion of the veteran's depression and neglect of 
self is related to his wife's illness and not to psychiatric 
disability.  

In sum, the preponderance of the evidence is against 
entitlement to a disability evaluation in excess of 30 
percent for the veteran's service-connected psychiatric 
disability.  As the evidence is not in a state of equipoise, 
the reasonable doubt rule does not apply.  See 38 U.S.C.A. 
§ 5107(b).  Should the veteran's symptomatology worsen, he 
may wish to pursue a new claim for increased evaluation at 
such future time.


ORDER

The appeal is denied.



		
	ALAN S. PEEVY
	Member, Board of Veterans' Appeals



 

